                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION




UNITED STATES OF AMERICA


      V.                                          CR 405-018


GLENN MCCLOUD




                                  ORDER




      On February 17, 2005, Defendant Glenn McCloud pled guilty to

one count of distribution of cocaine in violation of 21 U.S.C. §

841(a)(1).      The offense of conviction carried no mandatory minimum

sentence and a statutory maximum sentence of twenty years.                 At

sentencing, McCloud's total offense level was determined to be 35

with a guideline range of 292 to 365 months, but his range became

240 months because of the statutory maximum.

      On October 3, 2013, McCloud's offense level was lowered to 33

based    upon   a   s\absequent   change   to   the    applicable   sentencing

guidelines.      The amended guideline range became 235 to 293 months

but     the   240-month   statutory     maximum       still   applied.   Upon

consideration of the factors listed in 18 U.S.C. § 3553(a), the

Court refused to reduce McCloud's sentence below 240 months, which

was within the amended guideline range. (Doc. 88.)

      On October 22,      2015,   the   Court considered       a reduction of

sentence because the applicable sentencing guidelines were again
reduced.      This time McCloud's offense level was lowered to 31 with

an amended guideline range of 188 to 235 months. Upon consideration

of the factors listed in 18 U.S.C. § 3553(a), the Court reduced

his sentence to 235 months.           (Doc. 92.)      McCloud filed a motion

for reconsideration seeking a sentence at the low end of the

amended       guideline    range.      The    Court   explained      that   after

consideration of all relevant § 3553(a) factors, the sentence of

235 months remains ''the appropriate societal response to McCloud's

conduct" and denied the motion.             (Doc. 96.)

       On February 19, 2019, McCloud filed a motion to reduce his

sentence pursuant to the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194.            Section 404 of the First Step Act is the

only provision that applies retroactively to defendants who have

already been sentenced.           Section 404 allows for a reduction of

sentence based on the revised statutory penalties of the Fair

Sentencing Act of 2010, if such reduction was not previously

granted.      In other words. Section 404 of the First Step Act allows

the court to reduce a previously imposed sentence "as if sections

2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the    time   the   covered offense   was    committed."     Section 2 of    the


Fair    Sentencing        Act   increased    the   drug    amounts    triggering

mandatory minimums for crack trafficking offenses.                Section 3 of

the Fair Sentencing Act eliminated the five-year mandatory minimum

sentence for simple possession of crack cocaine.
      In this case, McCloud was not subjected to a mandatory minimum

sentence; thus, the Fair Sentencing Act of 2010 would have had no

effect on McCloud's guideline range.                 His offense level of 31

remains 31.     His criminal history category remains VI.            His amended

guideline range remains 188 to 235 months.                   Thus,      the    Court

recently denied his motion to reduce under the First Step Act.

(Doc. 99.)

      At present, McCloud has filed a motion for reconsideration,

emphasizing his rehabilitation efforts.               However, these efforts

are   irrelevant   where    the   Court   is   not    authorized   to    reduce    a


sentence in the first instance.            Because the First Step Act of

2018 does not apply to McCloud, the Court is not authorized to

reduce    his   sentence;   the   Court   therefore      cannot    consider      the

circumstances set forth in the motion for reconsideration.                    Stated

another way, McCloud's rehabilitation efforts do not, in and of

themselves, permit the Court to reduce his sentence.

        Upon the foregoing, McCloud's motion for reconsideration

(doc. 100) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this ^^day of April,
2019.




                                                             ,, CHIEF JUDGE
                                           UNITEDySTATES DISTRICT COURT
                                                     3RN DISTRICT OF GEORGIA
